Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                       June 29, 2021
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

      In the Matter of the Personal Restraint of
                                                          No. 55510-7-II
      CHELSEA KIRSTEN HAYES,
                                                          UNPUBLISHED OPINION
                     Petitioner.


            LEE, C.J. — Chelsea Hayes seeks relief from personal restraint imposed following

  her 2018 convictions for conspiracy to deliver a controlled substance, possession of a

  controlled substance with intent to deliver, and unlawful possession of controlled

  substances.1 While her petition was pending, the Washington State Supreme Court issued

  its decision in State v. Blake, 197 Wn.2d 170, 173, 481 P.3d 521 (2021), which held RCW

  69.50.4013(1), the statute making possession of controlled substances illegal, to be

  unconstitutional. The State concedes that under Blake, Hayes is entitled to have her

  conviction for unlawful possession vacated.

            As to the convictions for conspiracy and possession with intent to deliver, Hayes

  argues that she received ineffective assistance of counsel when counsel did not move to

  suppress the evidence seized from Hayes’ house on grounds that the search warrant lacked

  particularity. To establish ineffective assistance of counsel, Hayes must demonstrate that

  counsel’s performance fell below an objective standard of reasonableness and that as a



  1
   We issued the mandate of Hayes’s direct appeal on November 8, 2019, making her
  November 6, 2020 petition timely filed. RCW 10.73.090(3)(b).
No. 55510-7-II



result of that deficient performance, the result of the case probably would have been

different. State v. McFarland, 127 Wn.2d 322, 335-36, 899 P.2d 1251 (1995); Strickland

v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). We presume

strongly that trial counsel’s performance was reasonable. State v. Grier, 171 Wn.2d 17,

42, 246 P.3d 1260 (2011), cert. denied, 574 U.S. 860 (2014). To establish deficient

performance from the failure to file a motion to suppress, the petitioner must show that the

trial court likely would have granted the motion had it been made. McFarland, 127 Wn.2d

at 337 n.4.

       Hayes’s house, the premises searched, was at 7250 14th Avenue SE in Lacey. The

search warrant listed the address as 7205 14th Avenue SE in Lacey. Hayes argues that a

motion to suppress for lack of particularity would likely have been granted had it been

made. But an incorrect address on a search warrant alone does not invalidate the warrant;

the key inquiry is whether there are adequate assurances that a mistaken search would not

be likely to occur. State v. Bohan, 72 Wn. App. 335, 339, 864 P.2d 26 (1993), review

denied, 124 Wn.2d 1002 (1994). Where, as here, the officers executing the warrant knew

where the defendant lived, an error in the address listed on the warrant is immaterial. Id.

at 340; see State v. Rood, 18 Wn. App. 740, 745-46, 573 P.2d 1325 (1977). Hayes fails to

show that a motion to suppress would likely have been granted; thus, Hayes fails to show

that trial counsel performed deficiently in not making that motion.

       Accordingly, we reverse and remand Hayes’s conviction for unlawful possession

to the trial court for vacation pursuant to Blake. We also affirm Hayes’s convictions for

conspiracy to deliver a controlled substance and possession of a controlled substance with




                                             2
No. 55510-7-II



intent to deliver, and remand for correction of Hayes’s offender score and resentencing.

We deny Hayes’s request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Sutton, J.




                                              3